MEMORANDUM OPINION

                                            No. 04-12-00380-CR

                                           IN RE Patrick TYLER

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: July 5, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 22, 2012, Relator Patrick Tyler filed a petition for writ of mandamus,

complaining the trial court failed to timely conduct a hearing.                  Relator has the burden of

providing this court with a record sufficient to establish his right to mandamus relief. See TEX.

R. APP. P. 52.7(a) (“Relator must file with the petition [ ] a certified or sworn copy of every

document that is material to the relator’s claim for relief and that was filed in any underlying

proceeding”); see also TEX. R. APP. P. 52.3(k)(1)(A); Walker v. Packer, 827 S.W.2d 833, 837

(Tex. 1992). Relator has failed to provide this court with a record showing presentment of a

motion to the trial court and the trial court’s failure to rule on such.




1
 This proceeding arises out of Cause No. 2011CR10654, styled State of Texas v. Patrick Tyler, pending in the 175th
Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.
                                                                            04-12-00380-CR


       Based on the foregoing, we conclude Relator has not shown himself entitled to

mandamus relief. Accordingly, Relator’s petition for writ of mandamus is DENIED. See TEX.

R. APP. P. 52.8(a).


                                                PER CURIAM

DO NOT PUBLISH




                                          -2-